Citation Nr: 0629371	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  05-41 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Propriety of reduction of appellant's death pension to $90 
per month based on Medicaid nursing home status.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to August 
1943.  He died in November 1999.  The appellant is his 
surviving spouse.

This case comes before the Board of Veteran's Appeals (Board) 
on appeal from a September 2005 determination by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA), to the effect that the appellant 
was limited to monthly death pension payments of $90.  This 
appeal ensued.

In May 2006, the Board remanded this case in order to address 
due process concerns.  The case is again before the Board for 
appellate review.


FINDING OF FACT

The appellant currently resides in a nursing home, the costs 
of which are paid by Medicaid.


CONCLUSION OF LAW

The criteria for reduction of appellant's death pension to 
$90 per month, based on Medicaid nursing home status, are 
met.  38 C.F.R. § 3.551(i) (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), prescribes VA's duties to notify the claimant 
of the evidence needed to substantiate a claim, of the 
evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence.  It also 
prescribes VA's duties to help a claimant obtain relevant 
evidence, duties collectively referred to as the "duty to 
assist."  However, there are some claims to which VCAA does 
not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  One such claim is where, as here, there is no 
dispute as to the facts, and the law is dispositive.  Mason 
v. Principi, 16 Vet. App. 129.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
does not affect matters on appeal when the question is 
limited to statutory interpretation.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Thus, the Board concludes 
that no further action is necessary under the VCAA with 
regard to the matter of whether reduction of death pension to 
$90 per month is appropriate, inasmuch as all of the evidence 
needed to adjudicate that claim is of record.

Legal criteria and analysis

The evidence of record shows that the appellant entered a 
nursing home in January 2004, and that the costs of her care 
are paid by Medicaid.  The record does not show that the 
appellant has a child who is under 23 years old or who is 
incapable of self-support.  These facts are not in dispute, 
and neither the appellant nor her custodian have alleged 
otherwise.

Under 38 C.F.R. § 3.551(i) (2005), if a veteran having 
neither spouse nor child, or a surviving spouse having no 
child, is receiving Medicaid-covered nursing home care, no 
pension or death pension in excess of $90 per month shall be 
paid to or for the veteran or the surviving spouse for any 
period after the month in which the Medicaid payments begin.  
(A "child" is one who is, generally, under 23 years of age, 
or who is permanently incapable of self-support; see 
38 C.F.R. § 3.57(a) (2005).)

In this instance, the law is incontrovertible.  In the 
appellant's circumstances, payment of death pension by law is 
limited to $90 per month.  Any request for payment of death 
pension in an amount in excess of $90 per month must, 
therefore, be denied.  The appellant's claim challenging the 
limitation of monthly death pension payment to that amount 
fails.


ORDER

Reduction of appellant's death pension to $90 per month based 
on Medicaid nursing home status was proper.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


